DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A telephone call was made to Mark Wilinski at (860) 531-9165 and (631) 748-1146 on 02/21/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-16 drawn to obtaining first data and second data;
analyzing the first data to identify a gap in a coverage of a network; analyzing the second data to generate a first prediction regarding a likelihood of a first communication device engaging in a communication session in an area coinciding with the gap, classified in IPC Subclass G06N, IPC Group 5/04.

II.	Claims 17-18, drawn to processing first data to identify a
coverage within an area of a network that is likely to be less than a first threshold at a first point in time, resulting in a first identification; processing second data to identify an application that is likely to be executed by a user equipment in the area at the first point in time in an amount that is greater than a second threshold, resulting in a second identification, classified in IPC Subclass H04H,, IPC Group 60/90.

III.	Claims 19-20, drawn to generating, by a processing system including a 
processor and at a first point in time, a first prediction regarding a likelihood that a communication device will attempt to connect to a service of a network at a second point in time that is subsequent to the first point in time; generating, by the processing system and at a third point in time that is prior to the second point in time, a second prediction regarding a scope of coverage of the network at the second point in time; and generating, by the processing system, a first ad-hoc network, modifying, by the processing system, a parameter of a second ad-hoc network, classified in IPC Subclass H04W, IPC Group 72/02.
 	The inventions are distinct, each from the other because of the following reasons:
Inventions I, II and III are related as combination and subcombination.
 Inventions in this relationship are distinct if it can be shown that (1) the
combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group I require obtaining first data and second data; analyzing the first data to identify a gap in a coverage of a network; analyzing the second data to generate a first prediction regarding a likelihood of a first communication device engaging in a communication session in an area coinciding with the gap.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KIET M DOAN/Primary Examiner, Art Unit 2641